Name: 95/93/EC: Commission Decision of 24 March 1995 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  cooperation policy;  agricultural policy;  trade;  health
 Date Published: 1995-04-01

 Avis juridique important|31995D009395/93/EC: Commission Decision of 24 March 1995 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) Official Journal L 073 , 01/04/1995 P. 0086 - 0086COMMISSION DECISION of 24 March 1995 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (95/93/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Commission Decision 94/113/EC (2), and in particular Article 8 thereof, Whereas Commission Decision 92/452/EEC (3), as last amended by Decision 94/737/EC (4), establishes a list of embryo collection teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community; Whereas the competent authorities of the United States of America have forwarded amendments to their list of teams; Whereas it is now necessary to amend the list of approved teams as regards the United States of America; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following embryo collection teams are added to part 3 of the Annex to Decision 92/452/EEC: >TABLE> Article 2 This Decision is addressed to Member States. Done at Brussels, 24 March 1995. For the Commission Franz FISCHLER Member of the Commission